DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.

Response to Amendment
The amendment filed 22 July 2022 has been entered. 
Claim(s) 1-3, 8, 10-13 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Objection
Claim 10 is objected because it appears to depend on currently canceled claim 9. For the purposes of examination, claim 10 is considered to depend on claim 1 (which claim 9 previously depended on). Appropriate action is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hund (US 2,929,653 A).
Regarding claim 1, Hund discloses a tube holder for a tube-filling machine (“the lifting cup device”, Figs. 1-7), the tube holder comprising:
a cup-shaped housing (10), which has an upwardly opening tube (note that “upwardly” direction is merely relative to the shell 10, direction towards lower rim 11 can be considered “upward”) mount with an inner wall (inner wall of the shell 10), into which tube mount an axial end area of a tube can be inserted (Fig. 6), the inner wall of the tube mount defines at least one recess configured as a circular ring groove (the recess in which the bladder 15/16 is inserted, see Figs. 2 and 6); and
a clamping device (bladder 15/16 and internal passage way 25) by means of which a clamping force can be applied to the tube (Fig. 6), the clamping device being arranged in an area of the inner wall of the tube mount (Fig. 6), the clamping device comprising a feed line (25) and at least one inflatable clamping element with an inner chamber, into which a fluid can be filled under pressure via the feed line, whereby the clamping element can be adjusted between a clamping position, in which a clamping force is applied to the tube, and a releasing position, the clamping element having a ring-shaped hollow configuration and the inner chamber being a ring chamber (clamping position as shown in Fig. 6 and releasing position as shown in Fig. 2), the clamping element being arranged in the ring groove (Fig. 2).
a base part (18), wherein the housing is detachably connectable with the base part (via 19); and
a coupling device (nipple 19) arranged in the feed line between the housing and the base part for coupling a portion of the feed line associated with the housing to a portion of the feed line associated with the base part (see Figs. 1 and 2 showing the housing and the base part threadedly connected), the coupling being configured to automatically have the portion of the feed line in the base part communicate with the portion of the feed line in the housing when the housing is connected to the base part (the pneumatics is automatically connected the moment the housing 10 is connected to the base part 18 via the nipple 19, through the nipple 19)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hund in view of Hartness (US 4,835,946).
Regarding claim 8, Hund discloses the tube holder in accordance with claim 1.
Hund does not explicitly disclose wherein the feed line has a filling valve connected to the portion of the feed line in the base part, the coupling device being arranged between the filling valve and the inner chamber, the filling valve being spaced from the housing (although one having ordinary skill in the art would recognize that a feed line of Hund which provides high pressure would comprise at least one filling valve attached to the pressure source, which would be spaced from the housing, to control on/off and the level of pressure provided).
However, Hartness discloses wherein the feed line (line going into the air bags, Fig. 10) has a filling valve (V1, V2, V3) connected to the portion of the feed line in the base part (base part of Hund upon modification), the coupling device being arranged between the filling valve and the inner chamber (true upon modification), the filling valve being spaced from the housing (the valves V1-V3 are spaced from the air bags which is the equivalent to the housing which utilizes air pressure to grab onto an item)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the feed line, as disclosed by Hund, to have a filling valve connected to the feed line, as taught by Hartness, with the motivation to control on/off and the level of pressure provided to the inner chamber.

Regarding claim 2, Hund discloses the tube holder in accordance with claim 8, wherein: 
the clamping element is configured to be deformed into a position in which the clamping element protrudes into the tube mount when the fluid is introduced into the inner chamber of the clamping element through the feed line and filling valve (Hund, Fig. 6).
Regarding claim 3, Hund discloses the tube holder in accordance with claim 2, wherein the clamping element fills the recess completely (Hund, Fig. 6).

Regarding claim 11, Hund discloses the tube holder in accordance with claim 1, wherein:
the inner chamber is surrounded by an elastic deformable material (“The bladder is constituted by two pieces of individually molded gum rubber or other suitable plastic”, c.3:l.27-29).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hund in view of Rece (US 4,958,667 A).
Regarding claim 10, Hund discloses a tube holder in accordance with claim 1.
Weller does not explicitly disclose wherein the housing is held magnetically on the base part.
However, Rece discloses that it is well known in tube holder art (title) that the housing (housing of holder 20) is held magnetically on the base part (rotator base 50, via magnet 52; “A ring-shaped permanent magnet 52 is mounted in a holder just below the serrated edge. When the rotator 50 is raised to engage the holder, the serrated edge 51 mates with the serrated edge 40 and the permanent magnet 52 attracts the ferromagnetic ring 41 to hold the serrated edges in their mated position.” col. 3 line 67 – col. 1 line 5)
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the housing, as disclosed by modified Weller, to be held magnetically on the base part, as taught by Rece, with the motivation to hold the base and the holder together without using a fastener (col. 3 line 67 – col. 1 line 5).

Allowable Subject Matter
Claim(s) 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
“the coupling device includes a nonreturn valve configured to open automatically when the housing is placed on the base part”.
Closest prior art of record, Hund, fails to teach the coupling device including a nonreturn valve. While Hartness teaches a nonreturn valve (check valve symbol shown in Fig. 10), such valve is not a part of the coupling device between the base part and the housing. Therefore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hind sight reconstruction of the applicant's invention.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection (new interpretation of Hund).
Examiner encourages Applicant to amend claim 1 to include all limitations of claim 12, the allowable subject matter, to place Subject Application in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731